Citation Nr: 0835818	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  02-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from April to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana, that confirmed and continued the 
veteran's prior denial of service connection for residuals of 
a left knee injury.

This appeal was previously before the Board in October 2003, 
February 2005, and July 2007.  In July 2007, the Board found 
that new and material evidence sufficient to reopen the 
veteran's claim for service connection for residuals of a 
left knee injury had been received and remanded the case for 
further development.  Such development having been completed, 
the appeal has been returned to the Board for further 
appellate review.


FINDING OF FACT

The veteran does not have a current chronic left knee 
disability associated with his active military duty.


CONCLUSION OF LAW

Service connection for residuals of a left knee injury is not 
warranted.  38 U.S.C.A. §§ 1120, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a March 
2001 letter.  In addition, following the letter, the July 
2002 statement of the case and March 2007 and June 2008 
supplemental statements of the case were issued, each of 
which provided the veteran with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim. 

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Importantly, the service medical records, as well as post-
service treatment at The David Wade Correctional Facility and 
LSU-Monroe (E.A. Conway Hospital) which were sought in the 
February 2005 Board Remand are included in the claims file.  
In this regard, the Board notes that in June 2005, in 
accordance with the Remand instructions, the RO sent a letter 
to Fort Lee Tri-Care requesting records of pertinent in-
service physical therapy.  The record reflects that this 
letter was returned as undeliverable.  However, the record 
also reflects that reports of physical therapy have been 
incorporated through the service medical records.  As the 
service medical records clearly reflect diagnosis and 
treatment of a left knee injury, the Board finds no prejudice 
to the appellant in proceeding with the present decision.

Likewise, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as assigning a disability 
rating or effective date, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  As will 
be discussed in the following decision, the Board is denying 
the veteran's claim for service connection.  As such, no 
rating or effective date will be assigned.

Additionally, the Board notes that records of reported 
treatment at the New Orleans VA Medical Center between 1992 
and 1995 have not been obtained.  The record reflects that 
multiple requests by the RO revealed no available records for 
this period.  Nevertheless, the reports of a general medical 
examination, a joint-specific examination, and X-rays, 
performed at the New Orleans VA facility in 1993, have been 
incorporated into the claims file.  The Board is convinced 
that these documents, in combination with the other medical 
evidence of record, are sufficiently adequate to reach a 
decision in this case. 

Further, in accordance with the July 2007 Board Remand, the 
RO sent a letter to the correctional facility where the 
veteran currently resides, requesting an examination 
pertinent to the claim on appeal.  It appears that facility 
was unwilling or unable to perform such an examination.  
Consequently, the claims file was referred to a VA examiner 
for review and an opinion. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).


Analysis

The report of the March 1992 enlistment examination indicates 
that the veteran's left knee was normal, with the exception 
of a scar.  Subsequent service medical records reveal that in 
July 1992, the veteran twisted his left knee while running to 
formation, and re-injured the same two days later during a 
fire drill.  These records indicate no prior history of 
injury to the knee.  At that time, physical examination found 
minimal swelling and tenderness, and limited range of motion 
secondary to pain.  X-rays were negative, revealing no bone 
or joint abnormalities, and no evidence of fracture or 
dislocation.  The injury was diagnosed as a grade II strain 
of the lateral collateral ligament of the left knee.  
Treatment consisted of anti-inflammatory medications, ace 
wrap, duty restrictions, and physical therapy.  The DD Form 
214 reflects that the veteran was discharged from active duty 
in September 1992 and states, "Physical disability prior to 
entry on active duty-Medical Board."  

The veteran underwent a VA general medical examination in 
March 1993.  The report of that examination reflects left 
knee pain since the July 1992 injury.  Physical examination 
of the musculoskeletal system revealed normal circumferential 
for both knees, freely mobile kneecaps, normal range of 
motion with extension to 0 degrees and flexion to 140 degrees 
(although tenderness was noted at 30 degrees of internal 
rotation and 40 degrees of reclining).  Upon squatting, light 
pain in the left lateral knee was noted.  The diagnosis was, 
in pertinent part, "left collateral (lateral) ligament 
injured."  The record shows that 
X-rays were taken in conjunction with this examination.  The 
radiology report indicates a "normal left knee."   

In addition to the general medical examination, the veteran 
underwent a VA joint-specific examination the following day.  
He reported that he was unable to run, stand, or walk for 
long periods of time, and that his knee locked sometimes.  
Upon physical examination, the left knee was noted to have 
range of motion from
"-10 degrees extension to 110 degrees flexion."  He was 
stable to stress.  McMurray, Lachman, and drawer tests were 
all negative.  Tenderness at the patella femoral joint and 
medial lateral joint line was noted.  A diagnosis of "early 
degenerative joint disease of the left knee, with a possible 
torn lateral meniscus" was provided.  It was noted that no 
X-rays were with the veteran.

Subsequent private medical records, obtained from the 
correctional facility where the veteran currently resides, 
reflect complaints and treatment of left knee pain, but 
indicate no significant clinical findings.  For example, a 
July 2003 report of left knee examination indicates normal 
findings, noting full range of motion and no effusion, 
redness, crepitus or instability.  A January 2004 treatment 
report does reflect mild crepitus, but indicates no 
difficulty sitting or standing, and no limp.  A July 2004 
examination of both knees revealed no abnormal findings, but 
a diagnosis of "left knee arthralgia."  Moreover, in 
November 2004, despite complaints of "popping and 
swelling," clinical evaluation revealed no swelling, heat, 
or crepitus, and "no problems."

The record shows that numerous radiologic tests have rendered 
similarly unremarkable results.  X-rays performed in February 
1998, April 2002, and October 2003 were within normal limits.  
Specifically, the October 2003 X -rays revealed "no 
significant degenerative changes."  Further, while an April 
2004 MRI of the left knee showed small joint effusion, it was 
"otherwise unremarkable."  

In June 2008, the claims file was referred to a VA examiner 
for an opinion as to whether the veteran has a left knee 
disability related to service, and, specifically, to the July 
1992 twisting incident.  The resulting report reflects 
thorough review and documentation of the available medical 
history.  Based upon such, the examiner opined that it is not 
at least as likely as not that the veteran has a left knee 
disability that is related to or had its onset during service 
and in particular a July 1992 twisting injury.  In support of 
this determination, the examiner stated that despite the 1992 
diagnosis of a left knee strain, there is no clinical or 
radiological evidence of a chronic residual left knee 
disability.  In particular, the examiner noted the negative 
April 2004 MRI, stating, "[c]ertainly one would expect that 
if there was a residual of his July 1992 injury, there would 
be evidence of degenerative joint disease, chondromalacia 
patella, synovial damage or ligamentous injury; however none 
were found by this MRI."  The examiner acknowledged the MRI 
finding of a small joint effusion, but noted that clinical 
examination did not reveal any such effusion, and, therefore, 
concluded that the joint effusion noted on the MRI is not a 
pathological effusion or one related to an inflammatory or 
infectious process, such arthritis.

In view of the foregoing medical findings, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
left knee disability.  Although the record clearly reflects a 
diagnosis of a left knee strain in 1992, subsequent medical 
records reveal no current knee disability.  The Board notes 
that while the record shows clinical diagnoses of injury to 
the left collateral (lateral) ligament, and early 
degenerative joint disease of the left knee in 1993, X-rays 
taken contemporaneously with those diagnoses reflect a normal 
left knee.  Likewise, all clinical and radiological 
examinations performed during the course of this appeal have 
produced normal findings.  While the Board acknowledges the 
veteran's persistent complaints of knee pain, as well as the 
July 2004 diagnosis of "left knee arthralgia," pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Further, a medical opinion specifically sought to 
ascertain whether the veteran had a current left knee 
disability related to service, was that he did not.  
Accordingly, a basis upon which to grant service connection 
for a left knee disability has not been presented.  


ORDER

Service connection for residuals of a left knee injury is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


